Citation Nr: 1101276	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
including depression, to include as secondary to the Veteran's 
service connected lower back disability.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

4.  Entitlement to service connection for a lumbosacral herniated 
nucleus pulposus.

5.  Entitlement to service connection for radiculopathy of the 
lower left extremity.

6.  Entitlement to service connection for radiculopathy of the 
lower right extremity.


REPRESENTATION

Veteran represented by:	Kathy A Lieberman, Esq.
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to 
September 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from 
March 2006 and October 2007 rating decisions. 

In this case, the Board issued a decision and remand in July 
2009.  This decision denied service connection for both diabetes 
mellitus and for depression (to include as secondary to his back 
disability).  The Board also remanded the issue of entitlement to 
service connection for a lumbosacral herniated nucleus pulposus 
for the issuance of a statement of the case, remanded the issue 
of entitlement to service connection for hearing loss in the 
right ear for a VA examination, and deferred consideration of the 
Veteran's claims for an increased rating for a back strain and 
for service connection for radiculopathy of both lower 
extremities.         

The Veteran appealed the Board's decision regarding his 
depression, and the decision was vacated by an April 2010 order 
of the Court of Appeals for Veterans Claims (Court).  The case 
was then remanded to the Board for compliance with a joint motion 
for remand.  

It is noted that the Veteran specifically declined to further 
pursue service connection for diabetes mellitus, and it was 
stated in the joint motion for remand that this issue was 
considered abandoned.

The issues of entitlement to service connection for a lumbosacral 
herniated nucleus pulposus, entitlement to service connection for 
hearing loss in the right ear, entitlement to an increased rating 
for a back strain, and service connection for radiculopathy of 
both lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

The weight of the medical evidence establishes that the Veteran 
does not have a psychiatric disability, including depression, as 
the result of either his time in service or a service connected 
disability.


CONCLUSION OF LAW

Criteria for service connection for a psychiatric disorder, 
including depression, to include as secondary to the Veteran's 
service connected lower back disability, have not been met.  
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is proximately 
due to, or the result of, a service-connected disorder.  38 
C.F.R. § 3.310(a).

As noted in the Introduction, the Board previously denied the 
Veteran's claim in July 2009.  However, this denial was vacated 
by the Court of Appeals for Veterans Claims and returned to the 
Board pursuant to a joint motion for remand.  The premise of the 
joint motion for remand was that the Board had given insufficient 
discussion to the July 1999 opinion of Dr. Jose Hernandez.  The 
Board has carefully reviewed this document and will discuss it 
below.  However, having once again considered the entirety of the 
evidence of record, including the document authored by Dr. 
Hernandez, the Board continues to be of the opinion that the 
weight of evidence is against the Veteran's claim. 

The Veteran has been diagnosed with depression that he believes 
was caused by his service connected lower back disability.

Service treatment records fail to show any psychiatric complaints 
or treatment; and, at a VA examination in June 1993 the Veteran 
was found to be alert and oriented and without any signs of 
tension or evidence of mental disease.  Similarly, at a VA 
examination in August 1995 there was again no sign of mental 
disease.  As such, no evidence has been presented showing 
evidence of a psychiatric disability during service or for many 
years after.

In October 1998, the Veteran was noted to have received 
psychiatric treatment in the past; and, in May 1999, he was seen 
by the VA mental health clinic where it was noted that he had 
developed depression in 1996 after a melanoma was discovered 
during an evaluation for discogenic disease.  It was also noted 
that the discovery of melanoma came while the Veteran was going 
through a divorce; and he was assessed with atypical depression 
related to physical and family problems.  The doctor also noted 
that the Veteran presented features that were suggestive of 
lifelong maladaptive patterns of behavior.  

In January 2001 and February 2001, it was noted that the Veteran 
was having depression related to his recent split from his wife.

In July 1999, a "questionnaire for pain description" was 
completed by Dr. Hernandez in conjunction with a disability 
determination.  The questionnaire mainly concerned the Veteran's 
back pain, and the form asked whether the Veteran had any mental 
condition secondary to pain.  In the blank space provided, Dr. 
Hernandez merely wrote "depression."  He provided no rationale 
for such a suggestion and there was no indication of any 
knowledge of the Veteran's situation, as there was no mention in 
the document of dissolution of the Veteran's marriage or of his 
bout with cancer.
   
Also of record is a private medical opinion from Dr. Alvarez who 
suggested in August 2001 that consideration should be given to 
establishing a link between the Veteran's back disability and the 
fact that he was being treated for major depression, in view of 
the Veteran's physical disability and the anguish that it caused.
 
Subsequent treatment records continued to show the presence of 
depression; and given the suggestions that the Veteran's 
depression might be the result of his service connected back 
disability, the Veteran was provided with a VA examination in May 
2007 to evaluate the etiology of his depression.  The examiner 
reviewed the Veteran's claims file, which included the 
aforementioned statements by Dr. Hernandez and Dr. Alvarez, and 
diagnosed the Veteran with a depressive disorder.  However, the 
examiner opined that the Veteran's neuropsychiatric condition was 
not caused by or a result of his service-connected lower back 
disability.  The examiner found that there was no evidence of any 
psychiatric complaints prior to or during the Veteran's time in 
military service (when his service connected back injury 
occurred), and she noted that the Veteran first sought 
psychiatric care approximately twenty years after his discharge 
from service and following being diagnosed with melanoma.

In July 2007, the Veteran submitted a hand written note from Dr. 
Juarbe who indicated that the Veteran had lower back pain and 
felt worthless, helpless, and a burden on his relatives.  Dr. 
Juarbe wrote that the Veteran had major depressive disorder that 
was directly related and due to his service connected back 
condition and that for this reason it should be service connected 
as well.

While Dr. Juarbe suggested a link between the Veteran's service 
connected back disability and his time in service, he provided no 
rationale for such a conclusion.  He did not discuss the findings 
of the VA examiner, or address the fact that the Veteran began 
seeking treatment for depression, not immediately following his 
back injury (which occurred decades earlier while in service); 
but rather while going through a divorce and after being 
diagnosed with cancer.  As such, the VA examiner's opinion is 
afforded greater weight than is the opinion of Dr. Juarbe, as the 
VA examiner's opinion was based on the entirety of the evidence 
of record and provided a more substantiated rationale that 
demonstrated a greater knowledge of the totality of circumstances 
surrounding the Veteran's life. 

The Board also notes that the statements by Dr. Alvarez and Dr. 
Hernandez both lacked any rationale and failed to address other 
likely causes for the Veteran's depression.  As such, the VA 
medical opinion is given greater weight than those two 
statements.

Here, the weight of medical opinion demonstrates that the 
Veteran's depression is not the result of his back condition.  
While the Veteran disagrees with this position, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  As such, his opinion is insufficient to provide the 
requisite nexus between his depression and his service connected 
back disability.

Because greater weight is afforded to the VA examiner's opinion, 
the criteria for service connection have not been met, and the 
Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the Veteran of all the elements 
required by the Pelegrini II Court as stated above; as well as 
informing him how effective dates and disability ratings are 
formulated.

VA and private treatment records have been obtained, as have 
Social Security Administration (SSA) records.  The Veteran was 
also provided with a VA examination (the report of which has been 
associated with the claims file).  

The Board finds the above VA examination to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate his 
claim.  

 Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

Service connection for psychiatric disability, including 
depression, to include as secondary to the Veteran's service 
connected lower back disability, is denied.
REMAND

In the July 2009 decision, the Board remanded the Veteran's 
various other claims on appeal.  This was so that the RO could 
issue a statement of the case with regard to the Veteran's claim 
of entitlement to service connection for a herniated nucleus 
pulposus, to obtain a VA examination of the Veteran's hearing 
loss in his right ear, and then to re-adjudicate all of the 
remaining issues.  The VA examination that was directed in the 
remand was provided in August 2009, but the current evidence of 
record fails to show any further re-adjudication or the issuance 
of a statement of the case or supplemental statement of the case 
as directed.  As such, these issues are once again remanded to 
ensure compliance with the Board's 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issue of 
entitlement to service connection for a 
herniated nucleus pulposus; if the benefits 
sought cannot be granted, the RO should 
issue a statement of the case in accordance 
with applicable law and regulations.  The 
Veteran and his representative should be 
informed of the period of time within which 
he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If one is filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

2.  The RO should also readjudicate the 
remaining issues on appeal concerning the 
evaluation of the Veteran's back 
disability, service connection for hearing 
loss in the right ear and service 
connection for leg disabilities, as 
appropriate.   If any of the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


